DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruns et al. (DE 102011054580 A1) (hereinafter “Bruns”). Regarding Claim 11, Bruns teaches all five elements of the claim, hereinafter (11a), (11b), (11c), (11d), and (11e). Bruns teaches
(11a), a single-wheel drive component for a motor vehicle (Bruns Paragraph 1: “The invention relates to a passenger car with a body, a motor and a vehicle axle, which has a connected to the body axle and two laterally via a respective link assembly movably connected, driven by the motor in each case via an articulated drive wheels.”).
It should be noted that while Bruns does not explicitly indicate a single-wheel drive component, Bruns contemplates a single-wheel drive component (Bruns Paragraph 18: “…it may be provided that the electric motor has two independently controllable rotors which are accommodated in the housing and which are each assigned to one of the drive wheels.”).
(11b), a drive assembly and a wheel carrier, on which a wheel hub, which is drivable by the drive assembly, is rotatably mounted by a wheel bearing (Bruns Figs. 1 and 2, below; Bruns “Description” Paragraph 20: “…each driven via an articulated shaft drive wheel carrier….the drive wheel carriers are each driven via one of the articulated shafts on the motor. Furthermore, then the drive wheels themselves [are] attached [to] the rims with the tires mounted on the drive wheel carriers.”; “Description” Paragraph 22: “For the sake of clarity, in Fig. 1, only the drive wheel carrier 5 is represented with a wheel hub and a brake disc to which the drive wheels are bolted with their rim and their tires.”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Bruns
	It should be noted that while Bruns does not explicitly indicate the presence of a wheel bearing, the use of wheel bearings in conjunction with wheel carriers and hubs, as disclosed by Bruns, is common in the art. A person having ordinary skill in the art would recognize the benefits of using wheel bearings in conjunction with wheel carriers and hubs, such as reduced friction, reduced heat generation, reduced noise generation, etc. It should be further noted that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.)
	(11c), at least one assembly support for mounting the drive assembly on a body of the motor vehicle originates from the drive assembly (Bruns Fig. 2, below).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Bruns
	(11d), an assembly bearing for elastic mounting of the drive assembly on the body is arranged on the at least one assembly support (Bruns Fig. 2, above; Bruns “Description” Paragraph 4: “…the motor is supported via elastically deformable engine mounts to the body.”).
	(11e), at least one control arm is articulated on the wheel bearing on a first side and on the at least one assembly support on the other a second side, in order to mount the wheel carrier (Bruns Fig. 2, above).
	Regarding Claim 12, Bruns teaches that a bearing, by which the at least one control arm is articulated on the at least one assembly support, is attached to a bearing bracket, which is rigidly attached to the at least one assembly support (Bruns Fig. 2, above).
	Regarding Claim 13, Bruns teaches that the bearing by which the at least one control arm is articulated as a rubber bearing, rubber-metal bearing, or as a ball bearing. (Bruns Fig. 2, above; Bruns “Description” Paragraph 4: “…the motor is supported via elastically deformable engine mounts to the body.”).
	Regarding Claim 14, Bruns teaches that the at least one assembly support has a pipe profile, at least in areas (Bruns Fig. 2, above).
	It should be noted that while Bruns is silent regarding the actual profile of the assembly supports, a pipe profile could be used by a person having ordinary skill in the art to reduce the weight of the assembly supports, enable the use of standard commercially available materials, and/or facilitate fabrication. It should be further noted that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.) Further, while the assembly supports could be fabricated from solid profiles, pipe profiles, perforated profiles, etc., the number of possible profiles would be limited, and that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, E.)
	Regarding Claim 15, Bruns teaches that a mounting flange, to which the at least one assembly support is attached, is formed on the drive assembly (Bruns Fig. 2, above).
	Regarding Claim 16, Bruns teaches at least one further assembly support originating from the drive assembly, on which a further assembly bearing is arranged for elastic mounting of the drive assembly on the body (Bruns Fig. 2, above).
	Regarding Claim 17, Bruns teaches that the at least one assembly support and the at least one further assembly support are attached to the drive assembly separately from one another or via a common mounting foot (Bruns Fig. 2, above).
	Regarding Claim 18, Bruns teaches that in order to mount the wheel carrier, at least one further control arm is articulated on the wheel carrier on a first side and on the at least one further assembly support on a second side, or in that the at least one control arm is articulated on both the at least one assembly support and the at least one further assembly support (Bruns Fig. 2, above).
	Regarding Claim 19, Bruns teaches that the at least one assembly support and the at least one further assembly support are formed jointly as one assembly support component by a single-part and material-uniform design (Bruns Fig. 2, above).
	Regarding Claim 20, Bruns teaches a motor vehicle, comprising the single-wheel drive component (Bruns Abstract: “The invention relates to a passenger car with…a motor and…two laterally via a respective link assembly movably connected, of the motor each about an articulated shaft driven drive wheels. According to the invention, a housing of the motor forms a transverse force transmitting transverse bridge of the axle carrier. The subject of the invention is also a passenger car module.”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618